Citation Nr: 0636944	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-02 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for anxiety 
reaction/generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946 and from July 1950 to April 1955.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran was scheduled for a hearing before the Board at 
the RO on July 18, 2006.  A report of contact dated July 12, 
2006 indicates that the veteran said he could not attend the 
hearing due to his health, but that he wanted his veterans 
service organization to attend the hearing for him.  A 
hearing will not normally be scheduled solely for the purpose 
of receiving argument by a representative.  38 C.F.R. 
§ 20.700(a).  The veteran's representative provided written 
argument on behalf of the veteran in September 2006.  
Accordingly, the opportunity for a hearing is considered to 
have been waived. 


FINDINGS OF FACT

1.  The RO denied service connection for anxiety 
reaction/generalized anxiety disorder in May 1968, June 1970, 
November 1970, April 1998, and September 1999.  Notice was 
sent without appeals being made. 

2.  Since the September 1999 decision, only cumulative and 
redundant evidence and evidence that does not raise a 
reasonable possibility of substantiating the claim for 
service connection for anxiety reaction/generalized anxiety 
disorder has been received.


CONCLUSIONS OF LAW

1.  The RO's September 1999 rating decision, which denied the 
veteran's claim for service connection for anxiety 
reaction/generalized anxiety disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 
(2006).

2.  As new and material evidence has not been received since 
the RO's September 1999 rating decision, the requirements to 
reopen the veteran's claim for service connection for anxiety 
reaction/generalized anxiety disorder have not been met.  
38 U.S.C.A §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103, 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran appeals an April 2003 RO decision that new and 
material evidence had not been received to reopen his claim 
for service connection for anxiety reaction/generalized 
anxiety disorder.  Service connection was previously denied 
for nervous disorder in May 1968, June 1970, November 1970, 
April 1998, and September 1999.  The veteran was notified of 
those decisions and he did not file timely appeals.  The 
decisions are final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

To reopen the claim, new and material evidence must be 
received.  38 U.S.C.A. § 5108.  As the application to reopen 
was received in 2003, 38 C.F.R. § 3.156 (2006) is applicable, 
as its effective date is August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001).  The applicable provisions 
of 38 C.F.R. § 3.156 indicate that a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  The new 
and material evidence must be presented or secured since the 
time that the claim was finally disallowed on any basis, and 
must make up for deficiencies that existed.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Service connection has been in effect for duodenal ulcer 
since 1955, and the claim has been denied on occasions both 
on a direct basis and as not secondary to duodenal ulcer 
disease.  

In the previously considered evidence, the service medical 
records showed a passive aggressive reaction in December 
1953.  At the veteran's medical board examination for 
discharge from his second period of service, and on later VA 
examinations in June 1955 and in April 1956, his psychiatric 
evaluation was normal. 

Dr. Allensworth's treatment summary showed treatment from 
September 1955 to March 1958.  He gave the veteran 
psychotherapy in January and April 1956 and stated that the 
veteran was profoundly psychoneurotic in July 1957, and that 
the veteran was nervous in December 1957 and in January and 
March 1958.

A VA examiner in May 1958 reported that the veteran had 
classic symptoms of psychogenic gastrointestinal reaction.  A 
May 1958 VA medical record reported an impression of an 
inactive ulcer with psychogenic gastrointestinal reaction. 

The first diagnosis of chronic anxiety reaction was on VA 
neuropsychiatric examination in April 1968.  The RO denied 
the claim in May 1968 on the basis that the disorder was 
unrelated to the veteran's service-connected ulcer condition.

Psychophysiological gastrointestinal reaction was diagnosed 
on VA examination in June 1970.  The RO denied the claim 
again in June 1970 finding that there was no evidence of 
nervous condition relating to ulcer.  

Additional VA medical records were received in 1970; one 
dated in October 1969 reported an impression of chronic 
anxiety tension.  In November 1970, the RO advised the 
veteran that service connection had been denied in 1968 for 
his nervous condition as it was not incurred in or aggravated 
by service, and that the evidence did not warrant any change 
in the previous determination.  

After 1996 and 1997 VA medical records showing generalized 
anxiety disorder were received, the RO decided in April 1998 
that new and material evidence had not been received to 
reopen a claim for service connection for generalized anxiety 
disorder.  It stated that although the current evidence 
showed diagnosis and treatment of generalized anxiety 
disorder, it did not show a relationship between it and 
service.  


Thereafter, July 1999 VA examination reports were received.  
One showed a diagnosis of generalized anxiety disorder.  The 
other showed that the veteran was claiming psychiatric 
disorder due to his duodenal ulcer, and had a medical opinion 
indicating that it was unlikely that the veteran's reflux 
disease was causing his anxiety disorder.  In September 1999, 
the RO found that new and material evidence had not been 
received to reopen a claim for service connection for 
generalized anxiety disorder.  The RO noted that there was 
evidence of ongoing treatment for anxiety and concluded that 
the current examination showed that it was unlikely that the 
veteran's stomach condition contributed to his anxiety 
disorder.  It found evidence submitted to be cumulative or 
redundant.

The present appeal is from the RO's April 2003 denial of the 
veteran's February 2003 application to reopen.  VA medical 
records dated from 1999 to 2004 were received in conjunction 
with the attempt to reopen.  Some show generalized anxiety 
disorder.  These records are cumulative of records previously 
submitted showing generalized anxiety disorder.  

A statement from RM received in July 2003 indicates that he 
drove the veteran to the Roanoke VA hospital every 6 months 
from 1964 to 1967 and that they gave him medication for his 
nerve condition (Librium).  This statement is cumulative of 
other evidence previously considered showing treatment after 
service and does not raise a reasonable possibility of 
substantiating the claim.  Therefore, it is not new and 
material evidence.

The veteran's March 2004 hearing testimony is not new and 
material evidence.  His testimony that he had symptoms in 
service is cumulative of the previously considered service 
medical record showing psychiatric symptoms.  His statements 
as to etiology of his psychiatric disorder are cumulative of 
his March 1999 statement that his psychiatric disorder had 
its onset in service or was caused by his service-connected 
stomach disability.

To reopen the claim, the veteran should submit probative 
competent evidence indicating that his generalized anxiety 
disorder was incurred in service or was caused by a 
service-connected disability.  As new and material evidence 
has not been received, the claim may not be reopened.  
U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140, 
146 (1991).  

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In February 2003, 
December 2003, November 2005, March 2006, and July 2006 
letters, the RO provided the requisite notification.  
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning the respective duties, in the December 
2003 statement of the case.  The February 2003 letter 
preceded the adjudication and was augmented thereafter to 
comply with court decisions concerning the duty to notify. 

Kent v. Nicholson, 20 Vet. App. 1 (2006), held, in pertinent 
part, that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA by means of a 
specific notice letter to (1) notify the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) 
notify the claimant of the evidence and information necessary 
to substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  
Through February 2003, April 2003, December 2003, and 
November 2005 communications, the RO provided the requisite 
notification.

The veteran was specifically given the notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in March and 
July 2006 letters.  Any deficiency in this notice would be 
harmless, as service connection has not been granted.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, service medical records, VA medical 
records, VA examination reports, and lay testimony are 
contained in the file.  Reasonable attempts have been made to 
obtain all records identified and indicated to be relevant.  
The provisions of 38 C.F.R. § 3.159(c)(4) concerning 
providing a VA examination are not applicable, as new and 
material evidence has not been received.  38 C.F.R. § 3.159 
(c)(4)(C)(iii).

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for anxiety 
reaction/generalized anxiety disorder, the benefits sought on 
appeal are denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


